In a proceeding pursuant to Social Services Law § 384-b to terminate the parental rights of Regina C., the appeal is from an order of the Family Court, Queens County (Gage, J.), dated January 30, 1995, which, after a hearing, terminated the parental rights of the mother. The notice of appeal from a fact-finding order dated January 10, 1995, is deemed a premature notice of appeal from the order of disposition dated January 30, 1995 (see, CPLR 5520 [c]).
*423Ordered that the dispositional order is affirmed, without costs or disbursements.
Although a portion of the caseworker’s testimony was hearsay, it was material and relevant to the issue of whether the appellant mother violated the terms of an earlier order of the same court, dated July 14, 1993, and thus was properly admitted at the dispositional hearing (see, Family Ct Act § 624; Matter of David Michael J., 217 AD2d 1008).
Contrary to the appellant mother’s contention, it was unnecessary in this case for the court to determine that the agency made diligent efforts to strengthen the parental relationship. While ordinarily such a determination must be made before the court can find permanent neglect (see, Social Services Law § 384-b; Matter of Sheila G., 61 NY2d 368), the appellant mother here admitted permanent neglect (see, Matter of Patricia O., 175 AD2d 870). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.